DETAILED ACTION 
Claims 1-20, submitted on April 29, 2022, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections 
Claim 15 is objected to because it should end with a period, not a comma.  See MPEP 608.01(m) (“Each claim begins with a capital letter and ends with a period.”)  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP1 2141 et seq.  
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (PLoS One 2017;12(7):e0181654) in view of Ohmura (Anticancer Res. 2011 Jul.;31(7):‌2527-33) and Wang (J. Neurosurg. 2004;100(2):272-77).  
Fisher (cited in applicant’s IDS2) discloses (see, e.g., the title of the document) therapy of malignant glioma, which is type of brain tumor, by administering 5-aminolevulinic acid (ALA) and hypothermia (p. 1), i.e., cooling, where the therapy is mediated by protoporphyrin IX (PpIX).  The ALA was given by “IP injection” (see “In vitro PDT” at p. 6), i.e., intraperitoneal injection, although oral administration within the meaning of instant claims 8 and 18 would have been readily apparent to one of ordinary skill in the art.  “[T]umors show a preferential uptake of ALA, increas-ing synthesis of PpIX” (p. 2) and selectivity for glioblastoma multiforme (GBM) is accomplished by “higher PpIX accumulation in the malignant tissue” (p. 15).  The therapy further includes activation of the PpIX by irradiation with light (p. 6).  The cooling resulted in “mild hypothermia” at a temperature of 32-34°C (p. 6), which suggests the temperature limitations of claim 13.  Although the experiments disclosed in Fisher were conducted on rodents, it is nevertheless implicit that the therapy would also be useful in treating humans; for example, the reference discloses that “hypothermic intervention could lead to considerable [human] patient outcome improvements” (p. 2) and the cancer cells discussed in the reference were of human origin (see “Cell culture” at p. 3).  
The differences between the prior art and the claims at issue are that Fisher does not specifically disclose ultrasound as the activating step or inducing hypothermia by circulating a fluid around the patient.  
Ohmura (cited in applicant’s IDS), however, discloses (see, e.g., abstract) that focused ultrasound, i.e., treatment with a sonomechanical mechanism, was known in the prior art as a means of activating ALA when treating malignant glioblastoma.  
Wang discloses (see Figs. 1-2 at p. 273 and the discussion thereof) a cooling helmet that pumps ice water, i.e., a cooling fluid, around the head of a patient in order to induce hypothermia of the brain.  
It appears that by adopting the cooling methods disclosed in Wang when practicing the glioblastoma therapy taught by Fisher/Ohmura one arrives at subject matter within the scope of the instant claims.  Note that Fisher discloses the value and importance of hypothermia, but it does not provide any instructions about how it is accomplished in human patients.  One therefore would have looked to the prior art for this missing information, and Wang suggests an answer to this question.  Furthermore, using ultrasound activation as taught by Ohmura instead of light activation as taught by Fisher would have been viewed as substituting one activation technique for another such technique and therefore prima facie obvious.  See MPEP 2144.06(II), which discusses substituting equivalents known for the same purpose.  
The present application appears to represent applicant’s discovery of a mechanism of action (see, e.g., instant claims 2-3, 6-7, 15, and 17) whereby the therapy outlined above oper-ates.  The discovery, however, of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render it patentably new to the discoverer.  The claiming of a new use, new function, or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the instant claims patentable.  See MPEP 2112.  Furthermore, mere recognition of such latent prop-erties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.”  The fact that applicant has evidently recognized other advantages that would flow naturally from following the suggestion of the prior art as outlined above “cannot be the basis for patentability when the differences would otherwise be obvious.”  See MPEP 2145(II).  The cited references disclose using the same drug (5-aminolevulinic acid) for the same reason (treatment of glioblas-toma) in the same manner (activating protoporphyrin IX) as recited in the instant claims, so the examiner concludes that the mechanism of action recited in the claims would be inherent in a method of treating glioblastoma as taught by Fisher while adopting the cooling methods taught by Wang.  Functional claim limitations relating to the PpIX producing reactive oxygen species and thereby causing apoptosis or necrosis of the tumor cells (claims 1 and 14), selective accumulation of PpIX in tumor cells via reduced expression of ferrochelatase (claims 2 and 15), and accumula-tion in mitochondria of tumor cells (claims 3 and 15), the PpIX converting dissolved molecular oxygen into the reactive oxygen species (claims 6 and 17), causing thermal damage (claim 7), causing cavitation (claim 6), and so forth have therefore not been accorded patentable weight.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,318,332 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘332 patent, of which the present applica-tion is a continuation, claims a method of treating tumors with oral 5-aminolevulinic acid, increasing production of protoporphyrin IX, activating the protoporphyrin IX with sonolumines-cence, and cooling the patient by circulating a cooling fluid by a skin surface of the patient.  The examiner suggests a terminal disclaimer.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
November 14, 2022  


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MANUAL OF PATENT EXAMINING PROCEDURE (MPEP), Ninth Edition, Latest Revision June 2020  
        2 See the information disclosure statement (IDS) submitted on May 16, 2022.